DETAILED ACTION
Claim Status
	Claims 1, 4, 10, and 12-14 are allowed.
	Claims 2-3, 5-9, and 11 have been cancelled.

Drawings
	The Drawings submitted 10 October 2020 have been accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 4, 10, and 12-14 are allowed for the reasons of record.  Specifically with respect to the prior art, the closest prior art to Nakamura in view of Guell, does not teach or fairly suggest the claim steps as amended herein including those directed to the “lens size determination model determine the ICL size corresponding to the ATA distance based on probabilities of the plurality of ICL sizes for the ATA distance” and the “lens size determination model outputs an ICL size having the highest probability with respect to the inputted ATA distance” and further wherein the lens power determination model is “trained based on a plurality of examination data of second patients who have previously undergone ICL implant surgery, a plurality of corneal incision data of the second patients, and a plurality of power data of ICLs of the second patients such that when examination data and corneal data are inputted, the lens lower determination model outputs ICL power having the highest probability with respect to the inputted examination data and inputted corneal incision data”.
With respect to 35 USC 101, the instant claims, as amended, include improvement to the technology of lens implantation including machine learning that implements patient-specific corneal incision data and patient-specific angle-to-angle eye distance into the models for assessment of a patient-specific collamer lens for implant surgery.  Said operations represent steps that under 2B include more than conventional, routine and well-known steps when considered as a whole and provide improvements to the technological field.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631